Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.670 Page 1 of 8




           PLAINTIFFS’ EXHIBIT 8

  ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                 In The Case Of

   James Rutherford; and, The Association 4 Equal Access, Individually and
                 on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.671 Page 2 of 8


  1                     UNITED STATES DISTRICT COURT
  2                    SOUTHERN DISTRICT OF CALIFORNIA
  3
  4    _________________________
  5    JAMES RUTHERFORD; and              )
  6    THE ASSOCIATION 4 EQUAL            )
  7    ACCESS,                            )
  8                  Plaintiffs,          )
  9            vs.                        )    No. 18-cv-435 JLS (BGS)
10     EVANS HOTELS, LLC,                 )
11                    Defendant.          )
12     _________________________)
13
14
15        VIRTUAL/VIDEOTAPED DEPOSITION OF DIANE M. KOCZUR
16                           San Diego, California
17                        Friday, October 26, 2018
18                                   Volume I
19
20
21     Reported By:
22     CATHERINE A-M GAUTEREAUX
23     CSR No. 3122
24     Job No. 3065518
25     PAGES 1 - 36

                                                                  Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.672 Page 3 of 8


  1                     UNITED STATES DISTRICT COURT
  2                    SOUTHERN DISTRICT OF CALIFORNIA
  3
  4    _________________________
  5    JAMES RUTHERFORD; and              )
  6    THE ASSOCIATION 4 EQUAL            )
  7    ACCESS,                            )
  8                  Plaintiffs,          )
  9            vs.                        )    No. 18-cv-435- JLS (BGS)
10     EVANS HOTELS, LLC,                 )
11                    Defendant.          )
12     _________________________)
13
14
15                    Virtual/videotaped deposition of DIANE M.
16     KOCZUR, Volume I, taken on behalf of Plaintiffs, at
17     550 West C Street, Suite 800, San Diego, California,
18     beginning at 9:55 a.m., on Friday, October 26, 2018,
19     before CATHERINE A-M GAUTEREAUX, Certified Shorthand
20     Reporter No. 3122.
21
22
23
24
25

                                                                  Page 2

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.673 Page 4 of 8


  1    APPEARANCES:
  2    For Plaintiffs:
  3           KAZEROUNI LAW GROUP, APC
  4           BY:     MATTHEW M. LOKER, ESQ.
  5           245 Fischer Avenue, Suite D1
  6           Costa Mesa, California 92626
  7           800.400.6808
  8           ml@kazlg.com
  9
10     For Defendant:
11            KLINEDINST
12            BY:     NADIA P. BERMUDEZ, ESQ.
13            501 West Broadway, Suite 600
14            San Diego, California 92101
15            619.239.8131
16            nbermudez@klinedinstlaw.com
17
18
19     Also Present:
20        Andrew K. Puls, Evans Hotels Corporate Counsel
21
22     Videographer:
23        Scott Tanaka
24
25

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.674 Page 5 of 8


  1                                     INDEX
  2    WITNESS                                                EXAMINATION
  3    DIANE M. KOCZUR
  4    Volume I
  5
  6                                 BY MR. LOKER                            7
  7
  8
  9
10
11                                   EXHIBITS
12
13     NUMBER                     DESCRIPTION                          PAGE
14
15     Exhibit 9           Plaintiff James                                 13
16                         Rutherford's Amended
17                         Notice of Taking
18                         Deposition of Diane
19                         Koczur
20
21
22
23
24
25

                                                                  Page 4

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.675 Page 6 of 8


  1    where you already have the infrastructure and you're          10:15:09

  2    just cloning it, we could probably knock out a site           10:15:12

  3    in, you know, four to six weeks.         Adding that, you     10:15:15

  4    know, web accessibility component will literally              10:15:19

  5    double if not sometimes triple the effort.                    10:15:22

  6          Q    Interesting.    And nowadays up to speed,          10:15:27

  7    though, what sort of maintenance is going into the            10:15:29

  8    websites to keep them compliant?                              10:15:33

  9          A    Sure.   We use a product called Siteimprove        10:15:35

 10    and we run -- and they scan our sites twice a week.           10:15:39

 11    And once a week I have my team go in and look at the          10:15:43

 12    reports and we look at what's working, what's                 10:15:47

 13    broken.                                                       10:15:50

 14               They will flag any code that has been              10:15:50

 15    changed.   They're continually changing the standards         10:15:56

 16    and when the standards get update, they let us know           10:16:00

 17    what code has to be improved or is not meeting the            10:16:02

 18    standards, and then we go in and we correct the code          10:16:06

 19    as best we can.    Sometimes it's out of our control,         10:16:09

 20    but wherever we can make improvements, we do.                 10:16:12

 21          Q    Okay.   Who is responsible for conveying           10:16:19

 22    those standards?    Is it the Department of Justice?          10:16:20

 23               MS. BERMUDEZ:     Calls for expert opinion,        10:16:26

 24    calls for speculation, calls for a legal opinion.             10:16:26

 25               You can answer.                                    10:16:31

                                                                   Page 19

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.676 Page 7 of 8


  1               THE WITNESS:       Yes.    The Department of             10:16:32

  2    Justice is the one that provides those standards.                   10:16:32

  3    BY MR. LOKER:                                                       10:16:37

  4          Q    Okay.     And once the Department of Justice             10:16:37

  5    issues and provides standards, do you receive and                   10:16:42

  6    review them or, for example, does someone else make                 10:16:46

  7    that review?                                                        10:16:49

  8               MS. BERMUDEZ:       Objection.       Vague, calls        10:16:50

  9    for speculation, calls for expert opinion, calls for                10:16:51

 10    a legal conclusion.                                                 10:16:54

 11               Go ahead.                                                10:16:55

 12               THE WITNESS:       No, I don't personally get            10:16:56

 13    those updates.      We use Siteimprove and they're the              10:16:58

 14    ones who we get the updates from.            And then we make       10:17:02

 15    the updates based on what their recommendations are                 10:17:07

 16    through that software.                                              10:17:10

 17    BY MR. LOKER:                                                       10:17:10

 18          Q    Right.     Yes.    Sorry, I didn't say that.             10:17:11

 19    So Siteimprove, is that a third-party company, then?                10:17:13

 20          A    Yes, it is.                                              10:17:18

 21          Q    You also mentioned that you work with                    10:17:31

 22    the -- I guess, enhancing the user experience.             Now,     10:17:33

 23    what does that mean?                                                10:17:33

 24               THE REPORTER:       Could you repeat that                10:17:33

 25    question, sir?                                                      10:17:33

                                                                         Page 20

                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-11 Filed 01/10/19 PageID.677 Page 8 of 8


  1
  2                  I, the undersigned, a Certified Shorthand
  3    Reporter of the State of California, do hereby
  4    certify:
  5                  That the foregoing proceedings were
  6    reported by me at the time and place herein set
  7    forth; that any witnesses in the foregoing
  8    proceedings, prior to testifying, were placed under
  9    oath; that a verbatim record of the proceedings was
10     made by me using machine shorthand which was
11     thereafter transcribed under my direction; further,
12     that the foregoing is an accurate transcription
13     thereof.
14                   Review and signature were requested.
15                   I further certify I am neither financially
16     interested in the action nor a relative or employee
17     of any attorney of any of the parties.
18                   IN WITNESS WHEREOF, I have this date
19     subscribed my name.
20     Dated:     November 8, 2018.
21
22
23                                   <%6238,Signature%>
24                                   CATHERINE A-M GAUTEREAUX
25                                   CSR NO. 3122

                                                                 Page 36

                                Veritext Legal Solutions
                                     866 299-5127
